Citation Nr: 0211784	
Decision Date: 09/11/02    Archive Date: 09/19/02

DOCKET NO.  99-04 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased rating for chronic bilateral hip 
pain, right greater than left, probable avascular necrosis 
versus tendonitis with degenerative changes of the right hip, 
currently evaluated as 20 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel


INTRODUCTION

The veteran had active service from September 1993 to July 
1996.  His claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.

The veteran's claim for an increased rating for a bilateral 
hip disability was previously before the Board, and in a June 
2000 remand it was returned to the RO for additional 
development.  That development has been completed, and the 
claim is once again before the Board for appellate review.

The Board notes that in September 1999 the veteran was 
service-connected for coccyx and low back disabilities 
secondary to his service-connected bilateral hip disability.  
He was awarded a 10 percent disability rating at that time. 


FINDINGS OF FACT

1. The veteran's hips are not shown to be ankylosed, or to be 
manifested by limited flexion to 30 degrees or limitation of 
abduction of the thigh with motion lost beyond 10 degrees.  

2. The veteran's bilateral hip disability has not been shown 
to include radiculopathy, peripheral neuropathy, or 
myelopathy.






CONCLUSION OF LAW

The schedular criteria for a rating in excess of 20 percent 
rating for the veteran's bilateral hip disability have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West Supp. 
2001).  38 C.F.R. §§ 4.1-4.14, 4.71a, Diagnostic Code 5003 
(2001); 
66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) (to be 
codified as amended 38 C.F.R. §§ 3.102 and 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that in November 2000 the Veterans Claims 
Assistance Act of 2000 (VCAA) became law, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, 5107).  The VCAA applies to all pending 
claims for VA benefits and provides, among other things, that 
VA shall make reasonable efforts to notify a claimant of 
relevant evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also requires VA to assist a claimant in obtaining such 
evidence.  See 38 U.S.C.A. §§ 5103, 5103A.  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159).  The veteran was notified of this 
regulatory change in a supplemental statement of the case 
issued in June 2002.  As set forth below, the RO's actions 
throughout the course of this appeal satisfied the 
requirements under the VCAA.  

First, VA has a duty under the VCAA to notify the veteran and 
his representative of any information and evidence needed to 
substantiate and complete a claim.  The veteran was informed 
in a January 1998 letter and rating decision of the evidence 
needed to substantiate his claim, and he was provided an 
opportunity to submit such evidence.  Moreover, in a January 
1999 statement of the case and supplemental statements of the 
case issued in July 1999 and June 2002, the RO notified the 
veteran of regulations pertinent to increased rating claims, 
informed him of the reasons why his claim had been denied, 
and provided him additional opportunities to present evidence 
and argument in support of his claim.  The Board finds that 
the foregoing information provided to the veteran 
specifically satisfies the requirements of 38 U.S.C.A. § 5103 
of the new statute in that the veteran was clearly notified 
of the evidence necessary to substantiate his claim for an 
increased rating.  Under these circumstances, the Board finds 
that the notification requirement of the VCAA has been 
satisfied.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  VA complied 
with the VCAA's duty to assist by aiding the veteran in 
obtaining outstanding medical evidence.  The veteran's 
service medical records have been obtained, as have VA 
outpatient treatment reports.  In addition, the veteran was 
afforded four VA examinations.  In this regard, all known and 
available service, private, and VA medical records have been 
obtained and are associated with the veteran's claims file.  
The veteran does not appear to contend otherwise.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Essentially, the Board finds that VA has done everything 
reasonably possible to assist the veteran and that no further 
action is necessary to meet the requirements of the VCAA and 
the applicable regulatory changes published to implement that 
statute.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. Part 4 (2001).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2001).  If a veteran has an unlisted 
disability, it will be rated under a disease or injury 
closely related by functions affected, symptomatology, and 
anatomical location.  38 C.F.R. § 4.20 (2001); see 38 C.F.R. 
§ 4.27 (2001) (providing specific means of listing diagnostic 
code for unlisted disease or injury).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  See 38 C.F.R. § 4.3 
(2001).  In addition, a disability rating may require re-
evaluation in accordance with changes in a veteran's 
condition.  It is thus essential in determining the level of 
current impairment that the disability is considered in the 
context of the entire recorded history.  See 38 C.F.R. § 4.1 
(2001).  Finally, in cases where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, the present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2001).  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2001).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that functional loss, supported by adequate pathology 
and evidenced by visible behavior of the veteran undertaking 
the motion, is recognized as resulting in disability.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 
4.40, 4.45 (2001). 

As stated previously in this decision, the veteran is 
currently awarded a 20 percent disability rating for his 
service-connected bilateral hip disability.  He now contends 
that his disorder is more disabling than currently evaluated, 
and has appealed for an increased rating.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent rating will be assigned for X-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups.  A 20 percent rating will be 
assigned for X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups with occasional 
incapacitating exacerbations.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2001).  For purposes of rating 
disability from arthritis, the hip is considered a major 
joint.  38 C.F.R. § 4.45(f) (2001).

Ankylosis of the hip is evaluated by 38 C.F.R. § 4.71a, 
Diagnostic Code 5250 (2001).  Favorable ankylosis in flexion 
at an angle between 20 and 40 degrees with slight adduction 
or abduction warrants assignment of a 60 percent evaluation.  
Intermediate unfavorable ankylosis warrants assignment of a 
70 percent evaluation.  Assignment of a 90 percent 
evaluation, the highest rating for unfavorable ankylosis of 
the hip, is contemplated for extremely unfavorable ankylosis, 
in which the foot does not reach the ground, and crutches are 
necessary.  In addition, a note to Diagnostic Code 5250 
indicates that where the 90 percent evaluation is assigned, 
entitlement to a special monthly compensation is warranted.  
Id.

Limitation of motion of the thigh is evaluated under the 
rating criteria set forth 38 C.F.R. § 4.71a, Diagnostic Codes 
5251, 5252, and 5253 (2001).  Limitation of extension of the 
thigh warrants assignment of a 10 percent evaluation under 
Diagnostic Code 5251.  Under Diagnostic Code 5252, limitation 
of flexion of the thigh to 45 degrees warrants assignment of 
a 10 percent evaluation.  Where limitation is limited to 30 
degrees, a 20 percent evaluation is contemplated, and a 30 
percent evaluation is assigned where flexion is limited to 20 
degrees.  Where flexion is limited to 10 degrees, a 40 
percent evaluation is contemplated.

In addition, under Diagnostic Code 5253, where there is 
limitation of rotation of the thigh, a 10 percent evaluation 
is assigned.  Where there is limitation of abduction to the 
point at which the claimant cannot cross his legs, a 10 
percent evaluation is also contemplated.  Assignment of a 20 
percent evaluation, the highest available rating under 
Diagnostic Code 5253, is warranted where there is limitation 
of abduction of the thigh with motion lost beyond 10 degrees.  
Id.

In general, 38 C.F.R. § 4.71, Plate II (2001) provides a 
standardized description of ankylosis and joint movement.  
Hip flexion from 0 to 125 degrees and hip abduction to 45 
degrees is considered normal.

The veteran was afforded a VA medical examination in November 
1997.  Range of motion testing revealed his right hip right 
hip flexion to be 0-100 degrees, with his left hip flexion 
being 0-120 degrees.  Abduction was 50 degrees bilaterally, 
and adduction was 26 degrees bilaterally.  An X-ray revealed 
mild osteoarthritis of the right hip.

VA outpatient treatment reports, dated January 1998 to 
February 1999, are of record.  During that time, the veteran 
complained of having right hip pain for 4 years.  He reported 
no specific injury, and stated that the pain had a gradual 
onset and was getting progressively worse.  He stated that 
his right hip pain was exacerbated by activity and he 
asserted that it occasionally snapped.  In January 1998, it 
was noted that the veteran walked with a limp.  In March 
1998, he was diagnosed with early degenerative joint disease.  
In January 1999, he complained of bilateral hip pain, with 
the right being greater than the left.  Range of motion 
testing revealed right hip flexion as 0-90 degrees, with 
interior rotation to 5 degrees.  His left hip range of motion 
was 0-20 degrees with interior rotation to 20 degrees.  
Exterior rotation was to 25 degrees bilaterally, and both 
abduction and adduction were 40 degrees bilaterally.  

A February 1998 MRI of the veteran's right hip revealed no 
evidence of joint effusion or fracture.  In addition, no soft 
tissue masses were evident.  The right hip MRI was "normal" 
and no evidence of avascular necrosis was seen.  

A March 1998 CT of the veteran's right hip noted 
consistencies with the prior diagnosis of early 
osteoarthritis.  Subchondral cyst-like changes were present 
in the superior anterior acetabulum and there was a 
suggestion of early osteophyte formation.  No evidence of a 
fracture or loose bodies was observed.  A small bone island 
was seen on the femoral head, but the proximal femur was 
otherwise normal in appearance. 

In March 1998, a right hip Marcaine arthrogram was conducted.  
No loose bodies were seen and the hip joint was normal in 
appearance.  

A December 1998 treatment report from Brian D. King, M.D. 
indicated that the veteran suffered from bilateral hip pain 
of uncertain etiology.  The veteran complained of bilateral 
hip pain, more severe on the right than the left.  He 
reported no history of trauma.  His left hip exhibited good 
internal and external rotation and pain with internal 
rotation was observed on the right.  He was prescribed 
crutches.  X-rays revealed no abnormalities.  

The veteran was provided with a VA examination for joint 
disorders in February 1999.  He reported that he began to 
feel a grind in his right leg during service which increased 
to pain and an eventual loss of mobility in his right hip.  
He asserted that it had progressively worsened since that 
time.  The veteran stated that he walked with crutches often, 
was in a wheelchair 20-30% of the day, and took no pain 
medication.  He also stated that the pain had moved into his 
left hip and lower back.  Upon physical examination, the 
veteran's ankle and knee reflexes were normal and he 
exhibited no sign of muscle atrophy in the calf or thigh.  He 
did show some tenderness along his anterior hip and groin 
regions.  Range of motion of his hips were 0-100 degrees 
flexion bilaterally with 40 degrees external rotation 
bilaterally.  His right hip internal rotation was 10 degrees 
before pain and his left hip internal rotation was 20 degrees 
with pain.  Faber tests were negative bilaterally and 
straight leg raise test was negative.  Sensation was normal 
along the lower aspect of the lower extremities.  The 
examiner stated the only diagnosis to be made was minimal 
right hip degenerative joint disease as no evidence of 
avascular necrosis was found.  The examiner opined that while 
the pain had moved into the veteran's low back and left hip, 
his low back disability was not secondary to his hip 
condition, but rather to de-conditioning that the veteran had 
sustained by using a wheelchair more than getting physical 
therapy and using his crutches.  The examiner found no bony 
or muscle abnormalities during the examination, and the 
veteran was observed to be neurologically stable.  

The veteran was provided with a personal hearing in April 
1999.  At that time, he complained of bilateral hip pain, 
more severe on the right side.  He stated that the pain 
increased with activity, and that rotation of the hips caused 
him to walk with a "waddle."  He also complained that his 
right thigh was often numb, though he denied any left leg 
numbness.  The veteran denied any instability, "giving 
way," or swelling of his leg.  In addition, he stated that 
did not take pain medication or had ongoing medical 
treatment.  The veteran reported one occasion where his hips 
became stiff and caused him to "crawl around the house" to 
get around.  He asserted that he had not used his wheelchair 
recently and evaluated whether to use his crutches daily.  
With respect to his employment, the veteran reported having 
to leave jobs due to the pain in his hips and legs caused by 
lifting, walking, and driving.  He reported difficulty with 
driving, doing yardwork, or housework, and stated that he was 
unable to do sports, martial arts, running or golf due to his 
hip pain.  He also stated that he had difficulty sleeping due 
to aches and pains in his hips and legs.  The veteran's wife 
testified as to the pain the veteran has endured.

A September 2000 X-ray of the veteran's pelvis showed no 
acute fractures, dislocations, radiopaque foreign bodies, or 
significant bony abnormalities.  Joint spaces were 
maintained, and the bones and joints were in alignment.  

The veteran was provided with a VA peripheral nerves 
examination in September 2000.  Right hip osteoarthritis was 
noted as a part of the veteran's prior medical history.  Upon 
examination, the veteran showed normal muscle bulk, tone, and 
strength.  His muscle stretch reflexes were 2+ and symmetric.  
Plantar responses were flexor bilaterally.  A sensory 
examination was normal to light touch, pin prick, and 
vibration.  The veteran's gait and station were also normal.  
The examiner diagnosed that the veteran had a "normal" 
neurological examination.  No evidence of peripheral 
neuropathy or radiculopathy was observed.  

In September 2000, the veteran was afforded a VA examination 
for joint disorders.  He complained of bilateral hip pain 
since 1995, though he reported no specific injury.  He 
defined it as an "achy pain" over the lateral aspect of his 
hip, sometimes going into his buttock.  He denied taking any 
medications, but stated that he sometimes used a wheelchair 
and crutches.  Upon examination, the veteran's range of 
motion was 0-100 degrees flexion bilaterally.  His left hip 
internal rotation was 30 degrees, with external being 45 
degrees.  His right hip internal rotation was 10 degrees, 
with external rotation being 45 degrees.  Abduction on the 
left was 55 degrees and right abduction was 45 degrees with 
pain.  Adduction was 30 degrees bilaterally.  His pain was 
centered around the greater trochanter with palpation.  
Abduction, with internal and external rotation of his hip 
caused pain over the lateral aspect of his hip.  The examiner 
opined that the veteran had bilateral hip pain with the right 
side greater than the left, with a component of proximal 
iliotibial band syndrome.  

The veteran was provided with a VA examination in March 2001.  
The claims file was reviewed in conjunction with the 
examination.  The examiner stated that he had reviewed the 
veteran's September 2000 VA examinations and intended to 
provide comments on that examination.  In September 2000, the 
veteran had experienced chronic, progressive bilateral hip 
pain, particularly on the right which impaired his ability to 
primarily work as a mechanic and to secondarily carry out 
activities of daily living that involved walking and lifting.  
The examiner stated that the objective findings noted in the 
September 2000 examination reports indicated that there was 
not a measurable deficit in the veteran, from a physical 
standpoint, but that the findings could represent a more 
subtle type of deficit that was chronic in nature and escaped 
the sensitivity of a routine neurological examination.  Given 
the nature of the veteran's dull pain that impaired his 
ability to walk and lift, the examiner stated that the pain 
was likely to continue to worsen and prevent him from 
carrying out meaningful daily functions.  He indicated that 
the etiology of the pain appeared to be traumatic.  Upon 
physical examination, the veteran showed normal tone and 
bulk, and his strength was limited by intercurrent pain, 
particularly on right hip flexion.  No asymmetry was present 
in the strength his lower extremities.  The veteran exhibited 
a degree of hyperreflexia in the left limbs, both lower and 
upper extremities.  That was also associated with Babinski 
sign on the left.  

During the VA examination, the veteran underwent a sensory 
examination with pin prick, temperature, light touch, 
vibration, and position.  He showed no deficits.  Straight 
leg raising failed to demonstrate the radicular spread of 
pain in the right hip.  Gait examination showed limping while 
walking without any other associated deficits.  There was no 
dystaxia and the veteran was able to tip toe, heel, and 
tandem walk with minimal assistance.  The examiner found no 
evidence of radiculopathy, peripheral neuropathy, or 
myelopathy.  Pain in the right hip seemed substantial with 
different maneuvers on range of motion.  The pain appeared to 
be orthopedic in nature and did not seem to be affecting the 
neurological system at that level.  No areas within the 
spinal cord, flexors, peripheral nerves or muscles could be 
singled out as areas of potential difficulty during the 
examination. 

A June 2001 VA examination noted that the veteran's hip range 
of motion was 0-95 degrees flexion on the right and 0-100 
degrees flexion on the left.  Right hip internal rotation was 
5 degrees with external rotation being 15 degrees.  Left hip 
internal rotation was 15 degrees, with external rotation 
being 20 degrees.  Abduction was to 20 degrees on the right 
and 25 degrees on the left.  The veteran exhibited some 
tenderness with forced internal rotation on the right.  The 
examiner opined that the veteran's decreased right hip range 
of motion could be osteoarthritis or avascular necrosis.  He 
deferred making a definite statement until he could view X-
ray evidence.  

A July 2001 X-ray of the veteran's pelvis and hips was 
"normal."  

After applying the above criteria to the facts of this case, 
the Board concludes that the preponderance of the evidence is 
against an evaluation in excess of 20 percent for the 
veteran's bilateral hip disability.  The veteran is currently 
assigned a 20 percent rating under Diagnostic Code 5003 for 
degenerative arthritis of the bilateral hips.  The record has 
shown X-ray evidence of involvement of 2 or more major joints 
with occasional incapacitating exacerbations.  In particular, 
the veteran's November 1997 VA examination noted X-ray 
evidence showing mild osteoarthritis of the right hip.  In 
addition, VA outpatient treatment reports reflected that the 
veteran had "early degenerative joint disease."  In June 
2001, the VA examiner stated that the veteran could have 
either osteoarthritis or avascular necrosis.  As such, the 
veteran has been awarded a 20 percent rating evaluation under 
Diagnostic Code 5003.  However, 20 percent is the highest 
possible rating under that diagnostic code.  

As stated previously, Diagnostic Code 5252 contemplates 
ratings of 30 and 40 percent for limitation of flexion of the 
thigh when flexion is limited to 20 degrees and 10 degrees 
respectively.  See 38 C.F.R. § 4.71a (2001).  Based upon the 
evidence presented in VA examination reports and VA 
outpatient treatment records, the veteran's right hip range 
of motion exhibited flexion ranging from 0-90 degrees to 0-
100 degrees.  His left hip flexion ranged from 0-100 degrees 
to 0-120 degrees.  That evidence shows that the veteran's 
flexion range of motion is far greater than contemplated by 
Diagnostic Code 5252, and as such, he is not entitled to an 
increased rating under that provision.  

As noted, Diagnostic Code 5253 awards 10 percent and 20 
percent ratings for impairment of the thigh.  However, the 
veteran is not shown to have limitation of abduction for 
motion lost beyond 10 degrees; limitation of adduction to 
where the veteran cannot cross his legs; or limitation of 
rotation, to where the veteran cannot toe-out more than 15 
degrees.  As such, the veteran's bilateral hip disability 
does not meet the criteria set forth in Diagnostic Code 5253 
for an increased rating evaluation.  See 38 C.F.R. § 4.71a 
(2001).  

The Board has also considered Diagnostic Codes 5250 and 5254 
for application in the present case, but as the evidence of 
record fails to show that the veteran has ankylosis of the 
hips or hip flail joint, the criteria for a rating under 
those diagnostic codes have not been met. 

Finally, the March 2001 VA examiner specifically stated that 
the veteran's bilateral hip disability appeared to be 
orthopedic in nature and did not seem to be affecting his 
neurological system.  In addition, he found "no evidence" 
of radiculopathy, peripheral neuropathy, or myelopathy.  With 
respect to the veteran's contentions under 38 C.F.R. §§ 4.40 
and 4.45, the Board has also considered whether an increased 
evaluation could be assigned.  See DeLuca, 8 Vet. App. at 
204-05.  However, the record does not reveal objective 
evidence of additional functional impairment due to the 
factors set forth in those regulatory provisions beyond that 
contemplated by the currently assigned 20 percent evaluation.

In conclusion, the Board finds that the preponderance of the 
evidence is against an evaluation in excess of 20 percent for 
the veteran's service-connected bilateral hip disability.  
Thus, the benefit of the doubt rule need not be considered.  
VCAA, Pub. L. No. 106-475, 114 Stat. 2096, 2098-2099 (2000), 
and the appeal is denied.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations must be considered.  See 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  This 
includes the provisions of 38 C.F.R. § 3.321(b)(1) (2001).  
The Board finds, in this case that the disability picture for 
the veteran's bilateral hip disability is not so exceptional 
or unusual as to warrant a referral for an evaluation on an 
extraschedular basis.  It has not been shown that the veteran 
has required frequent hospitalizations for his bilateral hip 
disability.  Moreover, there is no evidence that the 
veteran's bilateral hip disability has markedly interfered 
with his employment such as to render impractical the regular 
schedular standards.  The Board finds the regular schedular 
standards to be appropriate in this case.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).  


ORDER

Entitlement to an evaluation in excess of 20 percent for 
chronic bilateral hip pain, right greater than left, probable 
avascular necrosis versus tendonitis with degenerative 
changes of the right hip is denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

